Citation Nr: 0100145	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  He served in Vietnam and his decorations 
include the Purple Heart Medal, the Silver Star Medal, and 
the Bronze Star Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
PTSD with the assignment of a 30 percent rating, effective 
October 9, 1997.  The veteran has indicated disagreement with 
the assigned evaluation.  

The Board notes that it has recharacterized the increased 
rating issue on appeal in order to comply with the decision 
of the Court of Appeals for Veteran's Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating. Id.  

The appellant's pleadings indicate that he is aware that his 
appeal involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect his disagreement with the initial disability 
evaluation assigned for his service-connected PTSD 
disability. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record indicates that the veteran perfected an appeal 
regarding a claim for service connection for arthritis of the 
left knee, claimed as secondary to a shrapnel wound.  In a 
statement dated November 22, 2000, the veteran indicated his 
wish to withdraw the appeal with regard to this issue.  As 
such, the claim for service connection for arthritis of the 
left knee is not before the Board at this time.  In addition, 
the veteran perfected an appeal with regard to a claim for 
service connection for traumatic neuritis, left common 
peroneal nerve, left lower leg, claimed as secondary to a 
shell fragment wound.  In July 2000, this claim was granted, 
thus constituting a full grant of the benefits sought on 
appeal.  At this time, there is no further case or 
controversy for appellate consideration with regard to that 
issue.

The record also indicates that in a VA Form 9 (substantive 
appeal), dated January 2000, the veteran indicated his desire 
for a hearing before the Board in conjunction with the claim 
on appeal.  This hearing was accordingly scheduled for 
December 2000; however, by letter dated November 22, 2000, 
the veteran indicated that he wished to cancel his appearance 
at the scheduled hearing.  Thus, the Board finds that no 
further action is necessary with regard to a hearing.  


FINDINGS OF FACT

1.  PTSD is manifested by periods of exacerbation with 
increased symptoms of crying spells, depressed mood, anxiety, 
sleep disturbance, and difficulties in occupational and 
social adjustment, with GAF scores ranging from 39 (at the 
time of a psychiatric hospitalization) to 75 during the 
appeal period.  

2.  The veteran's PTSD more nearly approximates the criteria 
for an initial evaluation of 50 percent. 


CONCLUSION OF LAW

An initial rating of 50 percent, and no more, for the 
veteran's PTSD from October 9, 1997 is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§  4.7, 4.125, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the assignment of an initial 
evaluation in excess of 30 percent is warranted for his 
service-connected PTSD.  

Initially, the Board notes that where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for that 
disability, the claim remains open as long as the rating 
schedule provides for a higher evaluation.  Shipwash v. 
Brown, 8 Vet.App. 218, 225 (1995).  As noted in the 
Introduction, the claim on appeal has been framed as 
entitlement to the assignment of an initial rating in excess 
of 30 percent disabling for PTSD, as staged ratings may be 
assigned in such instances.  See Fenderson v. West, 12 
Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issue on appeal, the Board has 
determined that staged evaluations are not warranted, as the 
disability has remained essentially the same during the 
appeal period and a uniform evaluation is therefore 
appropriate. Id.  Because this is an initial rating, the 
Court's holding in Francisco v. Brown, 7 Vet. App. 55 (1994), 
to the effect that the present level of disability is of 
primary importance, is not applicable.  Id. 

The Board notes that during the pendency of this appeal, 
portions of Title 38 of the United States Code have been 
amended.  Specifically, 38 U.S.C.A. § 5103, which concerns 
VA's duty to assist a claimant with the development of facts 
pertinent to a claim, has been substantially revised.  The 
revised statutes provide that VA must assist in the 
development of compensation claims unless "no reasonable 
possibility" exists that such assistance would aid in 
substantiating the claim.  The revised statutes also contain 
expanded notice provisions, which require that VA must notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
As part of that notice, VA shall indicate which portion of 
the information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000).  

The Board finds that these revisions are applicable to the 
instant claim as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Review of the record indicates that 
available VA outpatient and hospitalization records have been 
associated with the claims folder, and the veteran has not 
indicated the existence of any additional or outstanding 
records which should be obtained or considered in conjunction 
with the instant appeal.  In addition, the veteran was 
informed of the criteria for evaluation of PTSD via the 
issuance of a Statement of the Case and a Supplemental 
Statement of the Case.  As such, the Board finds that the 
duty to assist has been satisfied and that the instant claim 
is has been properly developed for appellate adjudication.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  See also 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000).  

In March 1998, service connection was granted for PTSD with 
the assignment of a 30 percent rating under Diagnostic Code 
9411, effective October 9, 1997.  Diagnostic Code 9411 
provides that a 30 percent rating is warranted where there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 
disability evaluation of 50 percent disabling is appropriate.

An evaluation of 70 percent is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126 (2000).

Having reviewed the record, the Board concludes that a higher 
initial rating of 50 percent, and no more, is warranted for 
the veteran's service-connected PTSD.  In the Board's view, 
the available evidence supports a finding that the veteran's 
PTSD  more nearly approximates the criteria for the next 
higher evaluation and, therefore, an evaluation of 50 percent 
is appropriate.  The provisions of 38 C.F.R. § 4.7 have been 
utilized to resolve any doubt regarding the appropriate 
rating to be assigned for the veteran's PTSD.  The cited 
regulation, 38 C.F.R. § 4.7, provides: "Where there is a 
question as to which of two evaluations will be applied, the 
higher evaluation will be applied if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned."

The available evidence includes VA outpatient and 
hospitalization records for the period of 1997 to 2000.  VA 
outpatient treatment records show that the veteran initially 
sought treatment for PTSD in the Trauma Recovery Program 
(TRP) in October 1997.  When seen for assessment by a 
psychiatrist on October 2, 1997, the veteran complained of 
sleep disturbance, nightmares, flashbacks, and feelings of 
depression.  Objective findings included flattened affect, 
depressed mood, and tearful behavior.  The veteran refused 
inpatient admission as he could not be away from work.  
Assessments included an Axis I diagnosis of PTSD with 
depressive symptoms and with regard to Axis V, a GAF of 70 
was assigned.  The initial psychological and social work 
assessments indicate that the veteran was having job problems 
which were attributed to PTSD and depressive symptoms.  

A TRP outpatient evaluation screening note, dated October 9, 
1997, shows that complaints included crying spells, 
irritability, sleep disturbance, nightmares, intrusive 
thoughts of combat experiences, depression, decreased energy, 
and feelings of worthlessness, helplessness, and guilt.  On 
mental status examination, affect was dysphoric and labile, 
but full range.  Sensorium was clear, he was fully oriented, 
and thoughts were coherent and goal-directed.  There were no 
auditory or visual hallucinations or delusions and he denied 
suicidal and homicidal ideation.  Memory and judgment were 
intact and insight appeared present to some degree.  
Impressions included the following:  Axis I, PTSD, major 
depression; Axis II, deferred; Axis III, non-insulin 
dependent diabetes mellitus (NIDDM); Axis IV, financial 
pressures, chronic illness, wife depressed; and Axis V, a 
Global Assessment of Functioning (GAF) of 45.  An October 20, 
1999 treatment note shows that the veteran had experienced an 
increase in depressive symptoms, he was missing work more 
frequently, and conflict with peers had increased and he felt 
less in control of himself.  A GAF score of 55 is indicated.  

On outpatient treatment in December 1997 and January 1998, 
mental status examination was essentially normal, and 
assessments included PTSD and major depression with reported 
improvement.  

On VA examination in January 1998, complaints included 
feelings of depression, isolation, crying spells, poor 
concentration, irritability, exaggerated startle reaction, 
lack of energy, feelings of guilt and worthlessness, lack of 
interest in activities such as playing golf, intrusive 
thoughts, and sleep disturbance, including dreams and 
nightmares.  He indicated that he had been employed with the 
same company for the past 28 years, and he stated that his 
family, including his second wife and their two children, was 
getting along well.  

On mental status examination, he was very cooperative and 
neatly groomed.  There were no motor abnormalities and speech 
was fluent at a normal rate and rhythm.  The predominant mood 
was sad and anxious, and he appeared able to express positive 
as well as negative affect.  Affect was appropriate to 
expressed thoughts and no lability was noted.  Thought 
process was coherent and logical and there was no evidence of 
a psychotic process.  He was without any specific ideas, 
intentions, or plans of harming himself or others.  He 
appeared quite anxious during the mini- mental status 
examination.  Fund of information, judgment, and insight were 
intact.  The following diagnoses were provided:  Axis I, 1.  
PTSD, chronic, 2.  major depressive disorder; Axis II, no 
diagnosis; Axis III, 1.  back injury, NIDDM; Axis IV, 1. 
chronic illness; 2.  financial pressure, 3.  combat stress, 
remote; Axis V, a Global Assessment of Functioning (GAF) of 
51 was assigned.  The examiner commented that although the 
veteran had been able to work for an extended period of time, 
this had been done at significant cost.  Additionally, the 
veteran used work to control his symptoms.  At the present 
time, he appeared to be significantly depressed and was 
having some difficulties getting appropriate control of these 
symptoms.  

In May 1998, the veteran continued to report positive effects 
of treatment.  Mental status examination was essentially 
normal, and assessments included PTSD and major depression 
with continued improvement.  In July 1998, complaints 
included distressing nightmares and sleep disturbance.  Axis 
I diagnoses included PTSD and depression, and with regard to 
Axis V, a GAF of 75 was assigned.  In August 1998, 
assessments included an Axis I diagnosis of PTSD and major 
depression, in partial remission.  In November 1998, the 
veteran reported that his depression was under good control 
and he was continuing to experience sleep disturbance, 
including sleep walking, thrashing, kicking, and talking in 
his sleep.  A subsequent November 1998 treatment note shows 
that the veteran's spouse was expressing great distress about 
his PTSD symptoms and she was considering separation/divorce.   

In an October 1998 statement, the veteran's wife indicated 
that his symptoms included mood swings and fits of rage, 
patrolling the house at night, attention deficits, and sleep 
disturbance, including kicking his legs excessively, moaning, 
and talking in his sleep.  She also indicated that he had 
alienated his family and his children.  She stated that his 
symptoms had recently worsened. 

On outpatient treatment in February 1999, the veteran 
indicated that he was doing well and he reported improvement 
in PTSD, depression, anger control, mood, and sleep 
disturbance.  He admitted to daily intrusive thoughts and 
complained of decreased concentration and memory function.  
In May 1999, mental status examination was essentially 
normal, and assessments included Axis I, PTSD, major 
depression in partial remission, and marital relationship 
problem.  In August 1999, the veteran reported that he had 
been more irritable recently and 2 weeks before he struck his 
son out of anger.  He also reported increased difficulty with 
insomnia and nightmares of Vietnam.  Mental status 
examination was essentially normal, with coherent and goal 
directed thoughts.  Memory was grossly intact, judgment was 
reasonable and unimpaired, and insight appeared present. 

In October 1999, the veteran reported that he had recently 
been feeling hopeless and apathetic.  In November 1999, it 
was noted that he felt markedly more depressed over the past 
5-6 weeks.  On mental status examination, he was alert, with 
clear sensorium.  Affect was dysphoric, with tears, and was 
consistent with emotion.  He denied suicidal ideation 
although he stated that he wished he had never lived.  
Insight appeared present to some degree.  Judgment continued 
to appear reasonable by recent history (with the exception of 
resumed drinking), and unimpaired.  Axis I diagnoses included 
PTSD, major depression, and marital relationship problem.  

A VA hospitalization summary shows that the veteran was 
admitted from November 29, 1999, to December 3, 1999, for 
decompensation and exacerbation of symptoms of PTSD and 
depression.  Several months prior to admission, he 
experienced increasing irritability, crying spells, and an 
increase in depression, and he resisted hospitalization as he 
hoped that he could handle his problems himself.  He was 
reported to have been crying constantly on the weekend prior 
to admission.  His work had been suffering and he was 
concerned that he might lose his job. On mental status 
examination on admission, he was neatly dressed and groomed.  
Affect and mood was anxious and dysphoric with tears.  
Thoughts were coherent and goal-directed with frequent self-
abnegation.  There was no evidence of psychotic symptoms and 
he denied suicidal as well as homicidal ideation.  Insight 
appeared present to some degree; judgment was reasonable by 
history and unimpaired.  Additional findings included normal 
rate, tone, and volume of articulation and fluid and coherent 
speech.  There were no loosening of associations, flight of 
ideas, or tangential, circumferential, or concrete thought 
processes.  He was alert and fully oriented.  Concentration 
and memory were fair and insight and judgment was fair.  

The hospital notes show that the veteran had been struggling 
against exacerbating symptoms of depression and PTSD for many 
weeks, and his willingness to come in for help was a sign 
that he had reached a critical point of decompensation.  
During the hospital course, treatment included medication 
adjustment, inpatient psychotherapy, and group therapy.  He 
was discharged with improved affect, mood, and sleep 
patterns.  The following final diagnoses are indicated:  Axis 
I, 1.  PTSD, 2. major depression, 3. alcohol abuse; Axis II, 
none evident; Axis III, 1. NIDDM, tinnitus and hearing loss; 
Axis IV, moderate, chronic psychological condition, marital 
stress, work-related stress; and Axis V, a current GAF of 39, 
past year, 48.  

When seen for follow-up in December 1999, mood was anxious 
and dysphoric and speech was slightly monotone with normal 
volume and rate.  Assessments included PTSD and major 
depression, showing gradual improvement.  A December 20, 1999 
treatment note shows that the veteran was accepted for 
individual psychotherapy for a chief complaint of anxiety and 
depression.  On mental status examination, affect was mildly 
anxious and stable.  Assessments included history of PTSD, 
major depression, marital problems, and alcohol abuse. 

On VA examination in December 1999, the veteran indicated 
that his condition continued to worsen.  He noted that he was 
going down hill and he was having sleep problems, and he 
complained that he didn't make good decisions and he messes 
up.  He reported that he can't concentrate and he is 
forgetful, and he began to cry.  He indicated that he had 
been making mistakes at work and he recently had a high rate 
of absenteeism.  The veteran noted that he had been socially 
withdrawn lately, both at work and at home, and he indicated 
his belief that he and his wife had more or less worked out 
their marital problems.  He admitted to a large number of 
depressive symptoms, including insomnia, anorexia, anhedonia, 
impaired concentration, reduced energy level, guilt, 
irritability, crying spells, a sense of hopelessness and 
worthlessness, and depressed mood.  He also complained of 
frequent forgetfulness and a tendency to lose track of time.  
Psychotic symptoms were denied.  

On mental status examination, he was casually groomed and 
psychomotor activity was normal.  Mood was depressed, and 
affect was sad with a constricted range.  He seemed somewhat 
apathetic.  Speech was fluent and coherent, and thought 
process was logical and goal-directed.  Suicidal and 
homicidal ideations were denied as were hallucinations and 
delusions.  On mini-mental status examination, he scored 29 
out of 30.  He missed only on the recall items.  He showed 
some difficulty with concentration, as he was able to spell 
world backwards on the second trial after displaying 
significant effort.  Insight and judgment were fair.  The 
following assessments are indicated:  Axis I, 1.  PTSD, 2.  
major depressive disorder; Axis II, no diagnosis; Axis III, 
back injury, NIDDM; Axis IV, current stressors include 
chronic illness, combat stress, remote, and economic problems 
as well as social isolation; and Axis V, a current GAF of 51 
was assigned.  

In January 2000, the veteran received outpatient psychiatric 
treatment for anxiety and depression.  Affect was dysphoric, 
with tears, and mental status examination was otherwise 
essentially normal.  It was noted that the veteran was 
worried that he might lose his job, and he complained of 
constant worry, frequent tearful episodes, constant fatigue, 
and feeling down and sad.  It was noted that he was in 
significant distress.  Diagnoses included Axis I, 1. PTSD, 2. 
major depression, and 3. alcohol abuse, in short term 
remission.  A March 2000 psychiatry outpatient note shows 
that the veteran was distressed over the death of his sister.  
He felt numb and hopeless, mood was low, and there was no 
expectation of feeling positive again.  Objective findings 
included a blunted, dysphoric affect with tears.  Mood was 
depressed and hopeless.  Thoughts were directed entirely to 
negative content.  Impressions included Axis I, I. PTSD, 2. 
adjustment disorder with depressed mood, 3. dysthymia, 4. 
alcohol abuse in short term remission.  The VA psychiatrist 
indicated significant concerns about the veteran's ability to 
work at this time.  

Thus, the available evidence is indicative of psychiatric 
symptomatology which fluctuates, with periods of improvement 
and stability interspersed with periods of decompensation and 
exacerbation of symptoms.  This fluctuation is exemplified by 
the variation in GAF scores as compiled during the appeals 
period.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Diagnostic and 
Statistical Manual for Evaluation of Mental Disorders, 32 
(4th ed. 1994).  The Court has indicated that although the 
GAF criteria do not fit neatly into the rating criteria, the 
GAF is evidence which may be of importance when evaluating 
mental disorders. Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In October 1997, during the time in which the veteran was 
undergoing initial evaluations for the TRP, a GAF of 45 was 
assigned, which equates to serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Id.  At the time a psychiatric hospitalization in November 
1999, a GAF of 39 (current), 48 (past year) was indicated.  A 
score of 39 equates to some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, while a score of 48 for the past year is consistent 
with the GAF assigned at the time of initial treatment in 
October 1997.  Id.  On VA examination in January 1998 and 
December 1999, the examiners provided GAF scores of 51, which 
equates to moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Id. Additional 
GAF's shown during the appeal period include GAF's of 70 and 
75, as indicated on outpatient treatment.  A GAF of 70 
equates to some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships, while a GAF of 75 equates to transient and 
expectable reactions to psychosocial stressors or no more 
than slight impairment in social, occupational, or school 
functioning.  Id.  Thus, the veteran's overall level of 
functioning has ranged from no more than slight impairment to 
serious symptoms and major impairment in occupational and 
social functioning during the course of his claim.  

The outpatient treatment records also show that the veteran 
experiences periods during which time his symptoms of 
depression, anxiety, crying spells, and sleep disturbance are 
productive of a greater degree of impairment than is 
indicated during periods of improvement.  During these 
periods of exacerbation, he also experiences greater 
difficulties maintaining his work performance and his 
personal relationships.  However, the mental status 
examinations have consistently shown that even during periods 
of exacerbation, the veteran appears oriented, without 
evidence of thought disorder, speech deficiency, psychotic 
symptoms, auditory or visual hallucinations, or significant 
impairment in judgment, memory, or insight.  His subjective 
complaints consistently include lack of concentration, lack 
of energy, loss of interest, memory loss, and feelings of 
worthlessness, hopelessness, and guilt.  

In the Board's view, the service-connected PTSD is productive 
of symptomatology which is consistent with the criteria 
provided for a 30 percent rating under Diagnostic Code 9411, 
as there is evidence of occasional decrease in work 
efficiency, periods of inability to perform occupational 
tasks, and depressed mood, anxiety, chronic sleep impairment, 
and complaints of memory loss.  The Board also finds that to 
a certain extent, the exhibited PTSD symptomatology is 
consistent with a greater degree of occupational and social 
impairment, to include the criteria provided for a 50 percent 
rating under Diagnostic Code 9411, in that there is 
documentation of flattened affect, concentration problems, 
disturbances in motivation and mood, and difficulty in 
maintaining effective work and social relationships.  In 
addition, as noted, the GAF scores during periods of 
exacerbation are indicative of serious and/or major 
impairment in social, occupational, and school functioning.  

While it appears that the criteria for a 30 percent rating 
are fully met, it also appears that PTSD is productive of 
some of the symptomatology which is provided for a 50 percent 
rating under Diagnostic Code 9411.  Following careful review 
of the record, the Board concludes that the available 
evidence more nearly approximates the criteria for an initial 
rating of 50 percent, and no more, for the veteran's service-
connected PTSD.  The provisions of 38 C.F.R. § 4.7 have been 
utilized to resolve any doubt in the veteran's favor. 

As noted, periods of exacerbation and remission must be 
considered when evaluating mental disabilities.  See 
38 C.F.R. § 4.126 (2000).  In light of the provisions of 
38 C.F.R. § 4.126 and the available evidence, the Board is of 
the opinion that the overall level of disability has remained 
stable throughout the appeal period.  As such, it is 
concluded that an initial 50 percent rating, and no more, is 
warranted for the appeal period from October 9, 1997, the 
effective date of the grant of service connection for PTSD, 
and that staged ratings are not warranted in this instance.  

The Board also finds that the evidence is not indicative of 
symptomatology which would be consistent with a 70 percent 
rating under Diagnostic Code 9411.  The record shows that 
despite his difficulties, the veteran has been able to 
maintain employment throughout the appeal period, with the 
same company where he has worked for over 30 years.  Thus, he 
has been able to adjust to a worklike setting.  In addition, 
he remains married to his wife and they continue to work on 
marital problems, which suggests that he is able to establish 
and maintain effective personal relationships.  The record 
does not indicate evidence of spatial disorientation, neglect 
of personal appearance or hygiene, or evidence of obsessional 
rituals which interfere with routine activities.  

The veteran has complained of irritability and he began anger 
management therapy after an incident in which he struck his 
son out of anger; in addition, his wife has reported that he 
experiences fits of rage.  However, the incident with his son 
appears to an isolated episode and the evidence does not 
indicate that the veteran experiences periods of violence 
associated with his PTSD or that he has an ongoing problem 
with impaired impulse control.  In addition, he has 
frequently denied suicidal ideation during the course of his 
treatment and there is no evidence of illogical, obscure, or 
irrelevant speech.  Therefore, the Board is of the opinion 
that the veteran's PTSD symptomatology is not productive of 
occupational or social impairment to the degree which is 
contemplated for a 70 percent rating under Diagnostic Code 
9411.  The preponderance of the evidence is against an 
initial rating in excess of 50 percent.

Finally, the Board finds that the evidence does not show that 
the veteran's PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000). See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 50 percent disabling is granted for 
PTSD, from October 9, 1997, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

